CONOVER, Judge,
concurring in part, dissenting in part.
I concur as to the reversal of McLayea's and Lamb's convictions for conspiracy to commit theft. The only evidence presented by the State which would connect these individuals with the crime was their appearance as passengers in the 1974 Mercury at the Marriot Hotel on the night of the delivery. Evidence presented must establish more than a mere suspicion of guilt. Curry v. State (1982), Ind.App., 440 N.E.2d 687, 688. A verdict based merely upon suspicion, opportunity, probability, conjecture, speculation, and unreasonable inferences of guilt gleaned from the record cannot be upheld. Manlove v. State (1968), 250 Ind. 70, 232 N.E.2d 874, 882; Freeman v. State (1984), Ind.App., 458 N.E.2d 694, 696.
However, there was sufficient evidence presented at trial to support Lewis's conviction in my opinion. In Williams v. State (1980), 274 Ind. 94, 409 N.E.2d 571, our *824Supreme Court, speaking through Justice Pivarnik, stated:
[TJhis Court has explained conspiracy in various terms. We stated in Kelley v. State, (1936) 210 Ind. 380, 394, 3, N.E.2d 65, 72, that there must be an agreement, in the sense of a common purpose and understanding, to commit the intended felony, by joining at its formation or by participating in it after it has been formed. It is sufficient if the minds of the parties meet understandingly to bring about an intelligent and deliberate agreement to commit the offense, even though the agreement is not manifest by any formal words. To prove a conspiracy, the prosecution does not need to show a formal arrangement or the parties' use of specific words.
A conviction may rest on circumstantial evidence alone; while evidence of a mere relationship or association is not sufficient, a conspiracy may be inferred from acts of the parties in pursuance of an apparent criminal purpose they have in common. (Citations omitted, emphasis added).
409 N.E.2d 573.
It is not necessary for the State to prove Lewis personally committed each and every act involved in the crime so long as he was acting in concert with his co-defendant, in this case, Buzz Atkins. See, Eldridge v. State (1980), Ind.App., 406 N.E.2d 1264, 1266. The evidence showed Officer Haywood made initial contact with Atkins and Lewis regarding whether or not the requested vehicles had been stolen. Officer Haywood specifically asked Lewis if he had the cars. Lewis replied affirmatively. Later, calling the same number, Officer Haywood spoke with Atkins and made arrangement for the stolen vehicles' delivery. All of the defendants were arrested at the motel when the vehicles were subsequently delivered as planned.
There is sufficient evidence from which the jury could reasonably infer Lewis acted in concert with Atkins and with an intent to exert unauthorized control over the vehicles.
Our standard of review requires us to examine only evidence favoring the judgment, together with the reasonable inferences therefrom, Everroad v. State (1982), Ind., 442 N.E.2d 994, 1003. The evidence was sufficient to support Lewis's conviection, in my opinion.
I would affirm as to Lewis.